DETAILED ACTION

Claims status
In response to the after final amendment filed on 05/26/2021, claims 42 and 43 are newly added, and thus, claims 1-7, 9-15, 17-19, and 31-43 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-7, 9-15, 17-19, and 31-43 are found to be allowable. Claims 1-7, 9-15, 17-19, and 31-43 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method for wireless communication, comprising: selecting between a first frequency range and a second frequency range to transmit a physical channel, wherein the second frequency range comprises an above-6 GHz frequency range and the first frequency range comprises a sub-6 GHz frequency range; and jointly encoding at least two fields of the physical channel based at least in part on the selected frequency range, wherein a field from the at least two fields of the physical channel comprises an indication of a remaining system information (RMSI) associated with a sync signal block (SSB).” in combination with other claim limitations as specified in claims 1-7, 9-15, 17-19, and 31-43.
With respect to claim 1, Hugl discloses a method for wireless communication (See Figs. 2-4: receiving and transmitting using Physical Control Channels; ¶. [0003]), comprising: selecting between a See Fig. 7A: at steps 710-730, receiving information regarding Uplink Grants of an assigned component carriers and determining a set of component carriers, i.e., multiple physical channels, for an availability to transmit the data; ¶. [0175], and see also ¶. [0186] for physical channel transmission.), wherein the first frequency range comprises a sub-6 GHz frequency range (See Fig. 5 and 7: using 5 GHz band for UL and DL communication; ¶. [0154], and see also Fig. 7A: step 730 for determining the assigned component carriers; ¶. [0175]).
Vanninen further teaches the method of using the one frequency range being higher than another frequency range (See Figs. 2-4: The term “narrowband” may be defined with respect to the “broadband” such that the bandwidth of the narrowband control message is lower than the bandwidth of the broadband radio receiver. The narrowband may be defined with respect to its transmission frequency, e.g. the bandwidth of the narrowband control message is 10% or less than the centre frequency carrying the control message. On the other hand, the bandwidth of the broadband radio receiver is higher than 10% of the centre frequency of the control message. ¶. [0082]).
Xiong further discusses the method of jointly encoding at least two fields of the physical channel based on the selected frequency range (See Fig. 5-6: The UE 102 may encode data bits, I.e., more than one field or bit(s), to generate the NR PUSCH transmission in accordance with the allocation. ¶. [0091], and see also figure 3 for a physical layer circuitry to perform various encoding and decoding signals. ¶. [0047]).
Miao further discusses wherein the two frequency ranges comprising an above-6 GHz and a below-6GHz frequency ranges (See Figs. 6-7: the two frequency ranges including the frequency band below 6 GHz and the frequency band between 20 GHz, and 300 GHz; See ¶. [0049-0052]).
Neither Hugl nor Vanninen nor Xiong teaches the method wherein “wherein a field from the at least two fields of the physical channel or a jointly encoded field of the physical channel comprises an indication of a remaining system information (RMSI) associated with a sync signal block (SSB)”.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-7, 9-15, 17-19, and 31-43 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416